Citation Nr: 1440158	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  06-11 961	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 20 percent for status post arthroscopic lateral release of the right knee with instability.

(Additional issues concerning whether there is new and material evidence to reopen a claim of entitlement to service connection for a headache disorder, including migraines, also for service connection for a bilateral wrist disorder and for higher ratings for a right hip disability and restrictive lung disease are the subject of a separate decision by a single Veterans Law Judge.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from November 2001 to June 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of this appeal, an April 2007 rating decision granted a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence from October 4 to December 1, 2006.  After the temporary total rating ended, the 20 percent rating resumed.

In July 2009, the Board remanded this claim for further development.

In support of her claim for a higher rating for this service-connected disability, the Veteran twice testified at hearings before Veterans Law Judges (VLJs) of the Board.  The first hearing, in May 2009, was at the RO with the VLJ physically present.  That type of hearing is often and more commonly referred to as a Travel Board hearing.  The second hearing, in May 2013, instead was using videoconferencing technology.  Transcripts of both of the hearings are in the file (the electronic, "Virtual VA", portion and the paper file).  Both hearings addressed the claim for a higher rating for the right knee disability and, by law, appeals only can be assigned to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a hearing before two separate VLJs during an appeal, and the hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review by the panel.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  

This Veteran therefore was offered an opportunity to appear for a third hearing before a third VLJ that would be involved in the panel decision.  See the May 2014 Board letter.  In June 2014, however, in response, the Veteran waived her right to have this additional hearing.

During the May 2013 hearing, the presiding VLJ agreed to keep the record open for an additional 60 days, so until July 9, 2013, to allow the Veteran and her then attorney time to obtain and submit additional evidence and supporting argument.

In a contemporaneous May 2013 pre-hearing brief, the Veteran's then attorney waived the right to have the RO initially consider all additional evidence submitted in support of the Veteran's claim that was received up to the date of the Board's decision.  See 38 C.F.R. § 20.1304 (2013).

A letter from the Veteran since received in February 2014, however, revoked her attorney's representation in this appeal, and the Veteran has not since appointed other representation, so the Board is presuming that she is proceeding with her claim pro se.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by at most slightly limited flexion, also had normal extension to 0 degrees until May 13, 2014, albeit with pain, weakness, fatigability, flare-ups, complaints of locking and swelling, and no worse than moderate instability.

2.  Since March 13, 2014, her right knee extension has been limited to 10 degrees during flare-ups.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the status post arthroscopic lateral release of the right knee with instability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code (DC) 5257 (2013).

2.  The criteria are met, however, for a separate 10 percent rating to compensate the Veteran for her limited right knee extension since May 13, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, DC 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Here, by means of May 2004 letters, the Veteran was provided all essential notice concerning her increased-rating claim and in response she has had meaningful opportunity to participate effectively in the development of this claim.  The letters informed her of the information and evidence not then of record that was necessary to substantiate this claim, the information and evidence that VA would obtain, and the information and evidence she instead was expected to provide.

In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative DCs or daily-life evidence.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  She is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  She certainly has not alleged nor shown any notice deficiency that is outcome determinative of her claim, meaning more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the duty to assist her with this claim, all obtainable records have been secured, including her service treatment records (STRs) and post-service medical records.  She also was afforded VA examinations assessing and reassessing the severity of her right knee disability - the reports of which contain the information needed to make this determination and address the applicable rating criteria.  There was also compliance, certainly substantial compliance, with the Board's July 2009 remand directives in ensuring proper VCAA notice was provided and in obtaining another VA compensation examination reassessing the severity of her right knee disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board therefore may proceed to adjudicating the merits of this appeal.


Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, all reasonable doubt regarding the severity of the disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found; in other words, it is permissible to "stage" the rating to compensate the Veteran for this variance in the severity of her disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (applying this practice in an initial-rating context); Hart v. Mansfield, 21 Vet. App. 505 (2007) (also applying this practice in an established-rating context).

The Board must determine the probative value of all evidence submitted, so both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 


Although there is an obligation to provide sufficient reasons and bases supporting an appellate decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 4.1.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected right knee disability is presently rated as 
20-percent disabling under Code 5257, based on right knee pain and the level of instability.  See the July 2003 rating decision.  She contends the disability is more severe, so deserving of a higher rating (meaning even aside from the temporary total, i.e., temporary 100 percent convalescent rating she already has received under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30")).  See her March 2004 statement.

Code 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  If there is "slight" disability, then it is rated as 10-percent disabling, if "moderate" then as 20-percent disabling, and if "severe" then as 30-percent disabling.  See 38 C.F.R. § 4.71a.

These descriptive terms "slight", "moderate" and "severe" are not defined in this Code.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.


A November 2004 VA orthopedic surgery consult notes the Veteran's complaints of right knee pain.  There nonetheless was full range of right knee motion, but with crepitus noted in the patellofemoral joint (PFJ).  Her knee was stable, but the patella was hyper mobile, and there was tenderness.  November 2004 X-rays of the right knee were normal.  

On June 2005 VA examination, the Veteran again complained of constant right knee pain but indicated the disability was not incapacitating.  Due to the disability, she could not run or walk fast and she lost time from work each month as a result of the disability.  On objective physical examination, there were no signs of abnormal weight bearing, her gait was within normal limits, and she did not use an assistive device (cane or crutch, etc.) for ambulation.  The knee joint was abnormal in that there were findings of a few arthroscopic scars around the knee that were barely visible and clinically insignificant.  The range-of-motion testing revealed right knee flexion to 124 degrees with pain beginning at the end point; extension was to 0 degrees and without pain.  The joint function was additionally limited after repetitive use by pain and weakness, but not fatigue, lack of endurance, and incoordination.  X-rays of the right knee were normal.

In September 2005, the Veteran reported having daily right knee pain and swelling.

A November 2005 VA treatment record noted osteoarthritis in the assessment.

A December 2006 physical therapy consult indicates the Veteran wore high heels and complained of pain that was 8/10 in severity, but she also admitted to high heels aggravating her knee.  There was no marked swelling or unusual palpable heat.  There was atrophy of quadriceps and quadriceps strength was 4/5 or better.  The active range of motion was within full limits and there was no medial-lateral instability.  Resisted knee extension did not bring on pain and resisted patella glide did not bring on pain.  Stair climbing and hill walking exacerbated her pain.  


A January 2007 record indicates she had relief for 3 weeks following knee injections in December 2006.  Her skin was painful to the touch.  Her pain was constant, nonradiating, and burning.  There were no aggravating factors, and her pain was reduced by ice and wearing a brace.  She worked as a paralegal and was on her feet in the library.  X-rays in 2004 had revealed mild arthritic changes and an MRI had revealed small joint effusion but otherwise was normal.  The Veteran did not walk with a limp and there was no right knee deformity.  Old healed scars were present.  The range of motion and strength were normal.  Sensation was impaired; there was normal touch distribution with burning infrapatellarly on the right knee.  Joint effusion was present and the varus and valgus tests were negative.

In March 2007, the Veteran reported that gabapentin really helped relieve her pain.

An April 2007 record indicates she had received injections to relieve her right knee pain.  The patella was tracking normally and there was full range of motion with good strength.

In May 2007, she was trained on the use of a cane for her right knee.  She reported on good days her pain was just a 3, but she had a bad day after being on her feet a lot.  She did not take her medication often, but took gabapentin regularly as it reduced her neuropathic-type pain.  She was more comfortable at work and home with less burning pain.  The evaluating nurse practitioner noted there was no limp or obvious swelling.

A December 2008 orthopedic surgery consult record notes chronic right knee pain that was not improved with lateral release in 2006.  The Veteran had occasional clicking and locking of the knee.  Her employment was sedentary.  Her gait was normal and range of motion was from 0 to 125 degrees (extension to flexion).  There was no effusion, and cruciate and collateral ligaments were stable.  X-rays revealed no evidence of acute injury or significant degenerative disease.  An MRI of the right knee also was unremarkable.

In May 2009, the Veteran testified that when she works she usually raises her leg while on the computer due to her symptoms.  Her employees gave her things so she did not have to get up.  See hearing transcript, page 2.  She wore a hard brace for instability.  She did not do a lot of shopping or get out a lot, but she did work full-time.  She did not do much after work or on the weekend.  See hearing transcript, pages 3 and 4.  She stated that she wore a brace because her knee was chronically unstable.  See hearing transcript, page 5.  Her knee had gotten much worse since her last examination.  She had had physical therapy and a series of injections without much relief.  See hearing transcript, page 6.  She stated she wore a tennis shoe on her right foot to give her more stability.  See hearing transcript, page 7.

July 2009 lay statements indicate the Veteran's right knee pain appeared to have worsened over the past few years.  After her most recent doctor's appointment that month, she could barely walk and had to use both canes.  Her co-worker reported helping her around the office a lot so she would not have to get up.  See C. T. statement.  Her roommate also had first-hand knowledge of the Veteran's knee pain on a daily basis.  There were times the Veteran's pain was so overwhelming that she had to be picked up from work.  She could not wear heels or matching shoes because her knee had to be supported by a comfortable walking tennis shoe.  Hot and cold packs gave her temporary relief.  She was starting to favor one leg over the other when walking.  The pain had gotten too much for her prescribed medication dose.

A September 2009 record indicates the Veteran had degenerative joint disease (DJD), i.e., arthritis, in her right knee, and that her oral or postoperative ("PO") medications had failed.  She also had less than adequate relief from physical therapy/home exercise program (HEP), bracing and use of cane.

In July and August 2010, and in April 2011, she received injections into her right knee.  See Virtual VA CAPRI document received on January 13, 2012.


During her August 2011 VA examination, the Veteran reported she was referred for steroid injections in 2009 with little relief.  They were initially helpful, but they became less effective over the course of several treatments.  A trial of supartz injections was given in late 2009 that had provided some, but not total relief.  The series was repeated in 2010 and 2011.  She had used a cane and brace since 2009.  Her current complaints were of constant pain without flare-ups, burning, jabbing pain underneath the patella at 10/10 level, stating all of the treatment modalities had failed and that she felt unable to participate in normal activities with her children.  She denied aggravating factors.  Range-of-motion studies revealed right knee flexion to 135 degrees with no objective evidence of painful motion.  Right knee extension was to 0 degrees and there was no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  There was also no functional loss and/or impairment of the knee.  There was tenderness to palpation of the knee.  Muscle strength testing was normal as were anterior, posterior, and medial-lateral stability.  There was no recurrent patellar subluxation/dislocation.  The Veteran had not had meniscal surgery or injury and had never had a meniscectomy.  She had undergone arthroscopic or other knee surgery in 2002 and 2006, but she did not have any residual signs and/or symptoms due to the surgery.  The scars were not painful and/or unstable or have a total area greater than 39 square cm.  She gave subjective report of pain in her right knee, retropatellar and in the distal knee area throughout the examination procedures.  She expressed concern about decreased right thigh size and the measurement at 5 cm proximal to the right knee was 39 cm on the right versus 40 cm on the left.  The October 2006 surgery noted there were no findings of tears or degenerative changes.  The Veteran used a brace and cane on a regular basis.  There was no X-ray evidence of arthritis or patellar subluxation.


In November 2011, the Veteran reported that it felt like her leg was going to "fall off".  She had pain with sitting, walking, and stairs.  Non-steroidal anti-inflammatory drugs (NSAIDS) had failed as well as physical therapy (PT), surgery, and bracing.  She had obtained 50-percent improvement with injections lasting about 5 months.  There was no swelling or redness.  The assessment was chronic severe patellofemoral pain without any objective radiographic findings.  Her pain seemed real and she was not seeking pain medications.  See Virtual VA CAPRI document received January 13, 2012.

She received 3 injections in January, August, and September 2012 with positive results in relief of her pain.

An April 2013 lay statement from a co-worker (L.K.) indicated she had worked with the Veteran for 1 year and that she appeared to be very uncomfortable and in pain.  She also seemed to have a limp and used a cane.

In May 2013 she had 3 injections into her right knee.  The second injection caused her knee to swell and become painful for 3 days.  The duration of pain relief for previous procedure was less than 3 months.

In July 2013 she testified that her right knee was in constant pain.  She had to undergo therapy (receive shots) twice a year that helped to ease the pain, but only lasted 1 week.  See the hearing transcript, pages 3 and 4.  She stated her condition had gotten much worse since her surgery in 2009 and had started to decline shortly after that procedure.  She had no relief and from that day forward believed she had been just "going downhill" ever since.  She had 2 canes and a brace and special shoes so she won't slip.  See hearing transcript, page 5.  Her knee gave out at least once a week and she did less walking and standing.  See hearing transcript, page 6.  A third surgery was recommended.  See hearing transcript, page 7.


During her most recent VA QTC examination in May 2014, the Veteran reported flare-ups of shooting pain, stabbing pain, and knee swelling.  Range-of-motion testing revealed right knee flexion to 130 degrees with painful motion beginning at the end point, and extension to 0 degrees without any evidence of painful motion.  The Veteran performed repetitive testing with flexion to 120 degrees and extension to 5 degrees.  There was functional loss and/or functional impairment due to less movement than normal, excess fatigability, pain on movement, and instability of station.  There was tenderness or pain to palpation of the joint line or soft tissues of the knee.  Muscle strength and joint stability testing were normal.  There was no evidence of patellar subluxation/dislocation.  She had a meniscus condition and surgery manifested by frequent episodes of joint "locking" and frequent episodes of joint pain; there were no frequent episodes of joint effusion.  She had had a meniscectomy in 2002.  Imaging studies have been performed but they did not document degenerative or traumatic arthritis.  There is also no X-ray evidence of patellar subluxation and there were no other significant diagnostic test findings and/or results.  The disability impacts her ability to work in that standing and walking are limited.

May 2014 X-rays of the right knee were essentially normal.  See May 29, 2014 VBMS VA Examination document, page 2.

There were contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The degree of range of motion (ROM) loss during pain on use or flare-ups is approximately about 10 degrees for flexion and 5 degrees for extension.  For the VA-established diagnosis of status post arthroscopic lateral release, right knee, there is no change in the diagnosis.  At this time the Veteran's condition is in remission.  See May 29, 2014 VBMS VA Examination document.


Considering this collective body of medical and other evidence, the Board finds there is no medical basis upon which to assign a higher rating of 30 percent under Code 5257.  This rating contemplates severe subluxation or instability, but, here, the more probative evidence does not reflect manifestations of this magnitude.  Although the records show the Veteran wears a knee brace and in 2009 she testified to wearing it due to chronic instability, there is no clinical evidence that the disability even approximates the criteria for a 30 percent rating under this DC.  Examinations and medical records show the right knee was stable and there was no evidence of subluxations.  See VA records in December 2008, May 2011 VA examination, and May 2014 QTC examination.  And while she has stated her knee gives way, hence, the reason she constantly uses a brace and/or cane, the Board finds it is less likely to be severe versus moderate since the objective evidence for the most part indicates the knee and ligaments are stable.

That said, although there is no probative evidence to support assigning a higher rating under Code 5257, the Board is not precluded from assigning separate ratings  (so granting additional compensation) for different manifestations attributable to this service-connected right knee disability.

As one example, separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint. VAOPGCPREC 09-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VA's General Counsel also has held that a claimant also may receive separate disability ratings for arthritis and instability of the knee, under DCs 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  

VA's General Counsel further explained however that, if a Veteran has a disability rating under Code 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

There are several instances in which the record reflects a diagnosis or indication of right knee arthritis and a January 2007 record indicated X-rays in 2004 had revealed arthritic changes; however, there are also several X-ray reports contrarily indicating there is no right knee arthritis or degenerative disease.  See the reports of the X-rays taken in November 2004, June 2005 VA examination report, December 2008 X-ray report, August 2011 X-ray report, and May 2014 X-ray report.  Since the X-ray reports provide objective evidence that there is no arthritis, this radiographic evidence is more probative of whether the Veteran has arthritis in this knee.  See 38 C.F.R. § 4.71a, DC 5003 (indicating arthritis must be objectively confirmed by X-ray).  There still is, nonetheless, basis for granting additional compensation.

As for range of motion, the evidence shows there is no compensable limitation of flexion to warrant assigning a separate rating under Code 5260.  According to this Code, flexion of the leg and knee limited to 60 degrees is rated 0-percent disabling (i.e., noncompensable); flexion of the leg and knee limited to 45 degrees is rated as 10-percent disabling; flexion of the leg and knee limited to 30 degrees is rated as 20-percent disabling; and flexion of the leg and knee limited to 15 degrees is rated as 30-percent disabling.


Code 5261 conversely provides ratings based on limitation of extension of the leg and knee.  Extension of the leg and knee limited to 5 degrees is rated as 0-percent disabling (again, meaning noncompensable); extension of the leg and knee limited to 10 degrees is rated as 10-percent disabling; extension of the leg and knee limited to 15 degrees is rated as 20-percent disabling; extension of the leg and knee limited to 20 degrees is rated as 30-percent disabling; extension of the leg and knee limited to 30 degrees is rated as 40-percent disabling; and extension of the leg and knee limited to 45 degrees is rated as 50-percent disabling..

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).  

Throughout the appeal, the Veteran's right knee has demonstrated full or nearly full range of motion.  See VA records dated in November 2004, December 2006, January 2007, and December 2008, and the reports of the VA examinations in June 2005 and August 2011.  Even the May 2014 QTC examination, which reflected the greatest degree of limitation at 120 degrees for flexion does not show sufficient restriction in this direction to warrant even the most minimum 0 percent or noncompensable rating under DC 5260.  Indeed, she still has twice the range of motion in this direction even for a 0 percent rating, requiring that flexion be limited to 60 degrees, much less for a higher 10 percent or greater rating that requires even more restriction of her flexion.  Moreover, other factors, such as those noted in DeLuca, are not sufficient to assign a separate compensable rating either since that examiner indicated only an additional 10 degrees of motion in this direction was lost during flare-ups (meaning flexion would be further limited in this circumstance to 110 degrees).  That still far exceeds even the 60-degree limitation required for the most minimum 0 percent rating under DC 5260, so certainly also far exceeds the required limitations for even greater ratings under the Code.

Similarly, right knee extension has been shown to be full, so to 0 degrees - at least for the period leading up to the May 2014 QTC examination.  See VA records in November 2004, December 2006, January 2007, and December 2008, and VA examinations in June 2005, and August 2011.

However, findings from that May 2014 VA examination indicate the Veteran's right knee had extension limited to 5 degrees with an additional loss of 5 degrees during flare-ups (so a "net" limitation to 10 degrees).  With this additional limitation, the criteria for a separate 10 percent rating, though no higher, are met as of the date of that examination.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two determinative issues in any claim of entitlement to an earlier effective date for increased compensation are:  (1) the date of the claim and (2) the date of entitlement to an increase.

It follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or


(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

See Harper v. Brown, 10 Vet App 125, 126 (1997).

Here, it was not until that most recent VA QTC examination in May 2014 that the Veteran had sufficiently limited extension to warrant assigning this separate 10 percent rating, so that examination marks the effective date of this higher rating.

She is not entitled to any higher rating, including because her extension is not sufficiently limited, even when considering the effect of her pain, to warrant an even greater rating under DC 5261.  As has been explained, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Importantly, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).


An even higher rating under other Codes such as 5258 or 5256 would be equally inappropriate since there is not the required indication of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or ankylosis.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Even when accounting for the fact that pain may at times lessen the Veteran's range of right knee motion, it cannot be said that her motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.

She has scars from her prior knee surgeries, but they are not shown to be unstable, painful, or have any disabling effects.  See the January 2007 VA treatment record and the report of the August 2011 VA examination.  Consequently, separate ratings are not warranted based on impairment due to these scars.  See 38 C.F.R. § 4.118, Codes 7804 and 7805.

Extra-schedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). 


Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the Rating Schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the right knee disability under consideration.  The Rating Schedule fully contemplates the described symptomatology (pain, instability, limitation of motion, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  The rating criteria that contemplate the symptomatology of this knee that has been shown, including the pain, consequent limitation of motion, and instability have been applied to the evaluation of the right knee disability as a whole (hence, the reason for assigning separate ratings for the instability and limitation of motion on extension).  See 38 C.F.R. §§ 4.49, 4.71a, Codes, 5257, 5260 and 5261.


Thus, the threshold requirement for invoking the procedures set forth in § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Indeed, even if the right knee disability managed to satisfy the first prong of the Thun analysis, it does not also the second, much less the third, 
so extra-schedular consideration would not be warranted, regardless.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  As further example, despite her complaints of severe right knee pain with limited walking and standing, the Veteran is not shown to have missed an inordinate number of days of work or had frequent hospitalizations because of this service-connected disability.  Moreover, she has conceded her pain improves with the injections, albeit often only temporarily.  Thus, extra-schedular referral is unwarranted in this case.


ORDER

A rating higher than 20 percent for the status post arthroscopic lateral release of the right knee with instability is denied.

However, a separate 10 percent rating is granted beginning May 13, 2014, based on limitation of extension - subject to the statutes and regulations governing the payment of VA compensation.



___________________________                    ___________________________
               JOHN Z. JONES                                     ROBERT E. SULLIVAN
                   VLJ, BVA                                                       VLJ, BVA


____________________________________________
KEITH W. ALLEN
VLJ, BVA

Department of Veterans Affairs


